OPINION — AG — IN CONSIDERATION OF THE MATTERS ABOVE SET FORTH, THE AG, ALTHOUGH WE REALIZE THERE IS SOME DOUBT IN THE PREMISES, CONCURS IN THE VIEWS EXPRESSED BY YOU, AND IS OF THE OPINION THAT YOU, AS SECRETARY OF STATE, SHOULD NOT FILE IN YOUR OFFICE THE TENDERED ARTICLES OF INCORPORATION OF THE PROPOSED CORPORATION, NOR ISSUE A CERTIFICATE OF INCORPORATION THERETO, THAT IS, UNLESS AND UNTIL DIRECTED TO DO SO BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION. KEY WORDS: BETTER LIVING CORP, NON PROFIT CORPORATION, BUSINESS CORPORATION ACT,  CITE: 18 O.S. 1961 1.2 [18-1.2](23), 71 O.S. 1961 401 [71-401](A), 71 O.S. 1961 301 [71-301], 71 O.S. 1961 402 [71-402] (FRED HANSEN) Filename: m0001656 JAMES M. BULLARD ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 14, 1963 OPINION — AG — IN CONSIDERATION OF THE MATTERS ABOVE SET FORTH, THE AG, ALTHOUGH WE REALIZE THERE IS SOME DOUBT IN THE PREMISES, CONCURS IN THE VIEWS EXPRESSED BY YOU, AND IS OF THE OPINION THAT YOU, AS SECRETARY OF STATE, SHOULD NOT FILE IN YOUR OFFICE THE TENDERED ARTICLES OF INCORPORATION OF THE PROPOSED CORPORATION, NOR ISSUE A CERTIFICATE OF INCORPORATION THERETO, THAT IS, UNLESS AND UNTIL DIRECTED TO DO SO BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION. KEY WORDS: BETTER LIVING CORP, NON PROFIT CORPORATION, BUSINESS CORPORATION ACT,  CITE: 18 O.S. 1961 1.2 [18-1.2](23), 71 O.S. 1961 401 [71-401](A), 71 O.S. 1961 301 [71-301], 71 O.S. 1961 402 [71-402] (FRED HANSEN)